II21-/5
                                  ELECTRONIC RECORD




COA #       05-14-00242-CR                        OFFENSE:        49.04


            Sergio Manuel Nava, Jr. v. The
STYLE:      state of Texas                        COUNTY:         Rockwall

COA DISPOSITION:        AFFIRMED                  TRIAL COURT: County Court at Law


DATE: 06/26/15                      Publish: NO   TC CASE #:      CR12-1388




                          IN THE COURT OF CRIMINAL APPEALS


           Sergio Manuel Nava, Jr. v. The State
STYLE:     of Texas                                    CCA#:
                                                                       \\%<1-IS
          APPE/^AMT^                   Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

         ff^frfr^fr                                    JUDGE:

DATE: _                                                SIGNED:                       PC:_

JUDGE:                                                 PUBLISH:                      DNP:




                                                                                      MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                              ELECTRONIC RECORD